Case 1:20-cv-01449-LPS Document 8-9 Filed 03/05/21 Page 1 of 2 PageID #: 256




                 EXHIBIT 9
Company Details                                                               Page 1 of 1
     Case 1:20-cv-01449-LPS Document 8-9 Filed 03/05/21 Page 2 of 2 PageID #: 257



HOMEEASY INDUSTRIAL CO., LIMITED
Corporate Family Report

3 Total Corporate Family Members

                                                                                          Employees                                                                 D&B
                                         Ownership             State Or                   (Single   Employees Revenue                                               Hoovers
 Company Name                            Type      City        Province    Country/Region Site)     (All Sites) (USD) D&B Hoovers Industry                          Contacts Direct Marketing Status
          HQ HOMEEASY INDUSTRIAL Private           Kwun Tong              Hong Kong SAR   1                   171k     Miscellaneous Wholesale                      3         Has Not Opted Out of Direct M

                S   Emerson Quiet Ko Private       Fairfield   New Jersey United States   40        40        2.7M     Construction and Hardware Materials Wholesale 1        Has Not Opted Out of Direct M
                                     
                S   Home Easy Ltd.      Private   Fairfield   New Jersey United States   10        10        2M       Home Furnishings Wholesale                             Has Not Opted Out of Direct M




                                                                                                                                                               Exhibit 9, Page 1

https://app.dnbhoovers.com/company/d9c9b8cc-3fef-3de4-86a6-7644fd83a532                                                                                                             2/27/2021
